Case 1:19-mj-00232-RMM Document 1-1 Filed 09/17/19 Page 1 of 1
on Ne

STATEMENT OF FACTS

On Monday, September 16, 2019, members of the Metropolitan Police Department’s
(MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit (GRU) were
driving in the 600 block of 42" Street Northeast in Washington, D.C. when they observed an
individual, later identified as Deshawn Hood (Defendant Hood) walking in front of their vehicle.
Defendant Hood observed the officers and voluntarily greeted them.

Officers Torres and James made contact with Defendant Hood, who was now walking in
the 4200 block of Foote Street Northeast. The officers exited their vehicle and Officer James
observed a large bulge in the front of Defendant Hood's sweatpants, not consistent with human
anatomy. Defendant Hood continued to walk away from officers. Officer James asked Defendant
Hood about the large bulge in the front of his sweatpants. Defendant Hood placed his hand inside
of his pocket and Officers grabbed his arm to prevent him from reaching toward the bulge.
Officer Murrell asked Defendant Hood again about the obvious bulge in his sweatpants. Officer
Murrell patted the area where the bulge was observed and immediately recognized it as a
firearm. Defendant Hood was detained and a firearm was recovered from the sweatpants of
Defendant Hood. Defendant Hood was placed under arrest.

The firearm was determined to be a Glock model 27 .40 caliber handgun with a serial
number of KWH774. When it was recovered, it was loaded with one (1) round in the chamber
and twenty-one (21) rounds of ammunition in the unknown capacity magazine.

Officer James was present for the initial contact, observed the bulge in Defendant Hood’s
pants and was present when the pat down of Defendant Hood was completed and the firearm was
discovered.

A criminal history check of Defendant Hood through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the United States District
Court of the District of Columbia, Criminal Case No. 15 CR 46 for Unlawful Possession of a
Firearm by a Convicted Felon. The crime is punishable by more than one year in the District of
Columbia and the defendant was sentenced to 15 months of incarceration. There are no firearm
manufacturers in the District of Columbia.

 

OFMCGER JAMES JACOBS
METROPOLITAN POLICE
DEPARTMENT
SEP 1 7 2019
SWORN AND SUBSCRIBED BEFORE ME ON THE DAY OF SEPTEMBER, 2019.

 

ROBIN M. MERIWEATHER
U.S. MAGISTRATE JUDGE
